PER CURIAM.

ORDER

John D. Miller petitions for a writ of mandamus to direct the United States Court of Appeals for Veterans Claims to transmit his notice of appeal of the Court of Appeals for Veterans Claims’ judgment in Miller v. DVA, No. 06-0933, to this court.
The Court of Appeals for Veterans Claims entered judgment on July 30, 2008. Miller filed a notice of appeal on September 29, 2008. The Court of Appeals for Veterans Claims issued its mandate on October 7, 2008. Miller then filed the *548instant mandamus petition seeking to require the Court of Appeals for Veterans Claims to transmit his notice of appeal to this court.
After Miller filed his mandamus petition, this court received Miller’s appeal of the judgment of the Court of Appeals for Veterans Claims in Miller v. DVA, No. 06-0933. Miller’s appeal was docketed as appeal no.2009-7027. Because Miller has received the relief sought in his mandamus petition, the petition is moot.
Accordingly,
IT IS ORDERED THAT:
The petition is denied as moot.